DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David Flyer on 1/21/2022.
The application has been amended as follows: 
Claims 1-10, 17-22 are canceled. 
REASONS FOR ALLOWANCE
Claims 11-16 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach or suggest the particulars of a saddle comprising elements are constructed from one or more elongated rigid materials that are positioned between one or more foam spacers, end caps, and side walls, and wherein a top foam sheet and a bottom foam sheet are sandwiched between said elongated support members, said foam spacers, said end caps, and said side walls as claimed. 
. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058. The examiner can normally be reached M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

SHADA ALGHAILANI
Examiner
Art Unit 3643

/PETER M POON/Supervisory Patent Examiner, Art Unit 3643